DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Bryla et al. for “lock systems and methods” filed September 26, 2018 has been examined.  
 
This application claims priority to U.S. provisional application number 62/579,362, which is filed on October 31, 2017.
 
A preliminary amendment to the claims 26-40 has been entered and made of record.  Claims 26-40 are cancelled.   

 Claims 1-25 are pending.

Claim Objections

Claims 3 and 17 are objected to because of the following informalities:  the acronym “MEMS” is not defined by the claim.  An appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the acronym “RFID” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al. (US# 10,102,702 B1).

Referring to Claim 1, Wheeler et al. disclose an access system (20) with powered door activation (i.e. a lock system) (column 1 lines 54 to column 2 line 16; see Figures 1 to 4) comprising:
a feature controller 31 is coupled to VR controller 30 to receive command signals generated by VR controller 30 when various spoken commands are recognized within the accelerometer "microphone" signals. Controller 31 may be coupled to various automotive systems or features including a door actuator 32, electronic door lock 33 (i.e. a lock), an accessory lighting system 34, a vehicle horn 35, and a wireless communication (e.g., cellular a lock movable between a locked position and an unlocked position; an actuator coupled to the lock to move the lock between the locked position and the unlocked position) (column 3 lines 20 to 38; see Figures 2 and 4); and
a door 25 includes a glass panel (i.e., window panel) 26 which carries an accelerometer 27 (i.e. a sound receiver).  Sound (such as speech uttered by user 22) is a mechanical wave that causes oscillation as it travels through the air and impinges on glass panel 26.  The oscillation is measured as a vibration by accelerometer 27, and the resulting electrical output from accelerometer 27 is then interpreted as “sound” (i.e. a sound receiver associated with the actuator) (column 2 lines 56 to 63; see Figures 1 and 3), 
the output signal from accelerometer 27 is coupled through a signal conditioning block 28 to a voice recognition (VR) controller 30. VR controller 30 also receives an unlock standby signal from passive entry controller 23 during the times when authorized fob 21 is detected. In particular, passive entry controller 23 is a polling-type of passive entry system wherein a short-range, low frequency transmitter broadcasts a challenge signal at timed intervals (i.e., a polling signal). The uses the unlock standby signal to put VR controller 30 into a listening mode which monitors the accelerometer output signal for spoken commands (i.e. wherein power to the actuator is activated when the sound receiver detects a predetermined sound) (column 2 lines 64 to column 3 line 19; column 4 lines 35 to 44; see Figures 1 to 4).

Referring to claim 4, Wheeler et al. disclose the lock system of claim 1, the output signal from accelerometer 27 (i.e. the sound receiver) is coupled through a signal conditioning block 28 to a voice recognition (VR) controller 30 (i.e. a controller). VR controller 30 also receives an unlock standby signal from passive entry controller 23 during the times when authorized fob 21 is detected. In particular, passive entry controller 23 is a polling-type of passive entry system wherein a short-range, low frequency transmitter broadcasts a challenge signal at timed intervals (i.e., a polling signal).  the passive entry system enters an unlock standby mode whenever a fob responds with correct authentication data, and then waits for further action such as touching of a door handle or motion within a sensor field of view in order to initiate door unlocking or powered opening. Polling has been used in order to ensure a rapid unlocking of the door as soon as the user grasps the handle. The present invention uses the unlock standby signal to put VR controller 30 into a listening mode which monitors the accelerometer output signal for spoken commands (i.e. further comprising a controller operatively coupled to the actuator and the sound receiver, wherein power to the controller is activated after the sound receiver detects the predetermined sound) (column 2 line 64 to column 3 line 19; see Figures 1 to 4).

Referring to claim 5, Wheeler et al. disclose the lock system of claim 4, a vehicle 20 is accessible using a key fob 21 carried by a user 22. Based on exchange of unique identification data, fob 21 can successfully authenticate user 22 using wireless communication with a passive entry controller 23 via an antenna 24 (i.e. a wireless communicator). Antenna 24 is located at a further comprising a wireless communicator operatively coupled with the controller, wherein power to the wireless communicator is activated after the sound receiver detects the predetermined sound) (column 2 lines 49 to column 3 line 19; column 4 lines 24 to 44; see Figures 1 to 4).

Referring to claim 8, Wheeler et al. disclose the lock system of claim 1, in order to avoid false activations and to simplify detection of spoken commands, the spoken commands preferably include two parts wherein a first part is comprised of an utterance of a prompting or wake-up word and a second part is comprised of an action indicator. A prompt or wake-up word can preferably be a word or phrase that is unique (i.e., unlikely to be used in other conversation). For example, in a vehicle manufactured by Ford Motor Company having its popular SYNC.RTM. system with voice recognition, the prompt could be the phrase "Hey SYNC." Thus, a complete command could be "Hey SYNC, open liftgate" or "Hey SYNC, unlock all doors" (i.e. wherein the predetermined sound includes a predetermined sequence of sounds) (column 4 lines 1 to 12; see Figure 4).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) as applied to claim 1 and in view of Heyl (Pub. No. US2016/0266655 A1).


In the same field of endeavor of an access control device, Heyl teaches that wherein the predetermined sound is at least one of a subsonic sound and an ultrasonic sound (page 2 paragraph 0035; see Figure 1) in order to control the actuator. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the ultrasonic sound-based system for activating an actuator of a motor vehicle taught by Heyl in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. because using the ultrasonic sound-based system for activating an actuator of a motor vehicle would provide an alternative device to input control signal to control the actuator.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) as applied to claim 1 and in view of Hall et al. (US# 9,372,111 B2).

Referring to claim 3, Wheeler et al. disclose the lock system of claim 1, however, Wheeler at al. did not explicitly disclose wherein the sound receiver includes a piezoelectric MEMS microphone.
In an analogous art of an acoustic sensor, Hall et al. teach wherein the sound receiver includes a piezoelectric microelectromechanical (MEMS) microphone as an acoustic sensor 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the piezoelectric microelectromechanical (MEMS) microphone taught by Hall et al. in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. because using the piezoelectric microelectromechanical (MEMS) microphone would provide an alternative input sensor device to input control signal to control the actuator.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) as applied to claim 5 and in view of Kolar (US# 8,947,203 B2).

Referring to claim 6, Wheeler et al. disclose the lock system of claim 5, however, Wheeler at al. did not explicitly disclose wherein the controller operates the actuator to move the lock from the locked position to the unlocked position after the controller receives an unlock signal from the wireless communicator.
In the same field of endeavor of an access control system, Kolar teaches that the device essentially spends most of its lifetime in an infinite loop (400), (402) in which it uses the sensor or transducer (214) to detect sound or vibration (404). This sound is then processed by processor (202) and software (206), and compared (406) to the unlocking sounds previously stored in device memory (408), (204), (208). If the results are positive, then processor (202) will send a signal to the RF generator, transmitter, or transceiver (212) to retrieve the RF Key code from an unlock signal) that unlocks the car doors (110). After this is done, the device will reenter the infinite loop (400), (402) (i.e. wherein the controller operates the actuator to move the lock from the locked position to the unlocked position after the controller receives an unlock signal from the wireless communicator) (column 3 lines 13 to 30; column 6 lines 17 to 28; column 7 lines 10 to 23; see Figures 1 to 6). 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the device to send unlock radio frequency signal that unlock the car doors taught by Kolar in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. because using the device to send unlock radio frequency signal that unlock the car doors would provide an alternative way to unlock the car doors.

Referring to claim 7, Wheeler et al. disclose the lock system of claim 5, Kolar teaches that wherein the controller operates the actuator to move the lock from the unlocked position to the locked position after the controller receives a lock signal from the wireless communicator (column 3 lines 13 to 30; column 6 lines 17 to 28; column 7 lines 10 to 23; see Figures 1 to 6) in order to provide an alternative way to lock the car doors.

Claims 9-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) as applied to claim 8 and in view of Bonge, Jr. (US# 5,872,516).


In the same field of endeavor of an access remote control system, Bonge, Jr. teaches that the basic ultrasonic transceiver, shown in block form in FIGS. 7(a) and (b), utilizes a conventional quartz crystal controlled oscillator 1 to generate the carrier frequency. Ultrasonic frequencies of 32.7 KHZ and 40 KHZ are convenient because microphones, piezo speakers and quartz crystals of these values are readily available. The oscillated signal is fed to a modulator 2. FIG. 15 is an electrical schematic of the oscillator and modulator which together employ a "hex schmitt trigger" and "quad dual input schmitt NAND" integrated circuit to create a pulsed output consisting of periodic bursts of high frequency ultrasound of the type shown in FIG. 9(a) (i.e. wherein the predetermined sequence of sounds includes one or more sound pulses) (column 2 lines 32 to 44; column 4 lines 9 to 20; see Figures 7A and 9A-9B).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the ultrasonic speaker to transmit the ultrasonic signal output in periodic bursts to the receiver taught by Bonge, Jr. in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. because using the ultrasonic speaker to transmit the ultrasonic signal output in periodic bursts to the receiver would provide an alternative way to generate sound wave signal to input control signal to control the actuator.

Referring to Claim 10, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 9, Bonge, Jr. disclose that wherein the one or more sound pulses comprise at least two sound pulses with different magnitudes, durations, and/or frequencies (column 4 lines 9 to 20; column 6 lines 28 to 42; see Figures 7A, 9A-9B and 11).

Referring to Claim 11, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 9, Bonge, Jr. disclose that the single transmitter inside the casing (23) utilizes the transceiver of FIGS. 7(a) and (b) with outputs at the receiver capable of producing multiple tones with pitch separation of at least 1000 hertz, and an electric shock corresponding to preset modulated signals produced at the transmitter (i.e. wherein a signal is encoded in the one or more sound pulses) (column 4 lines 9 to 20; column 6 lines 28 to 42; see Figures 7A, 9A-9B and 11). 

Referring to Claim 12, Wheeler et al. disclose an access system (20) with powered door activation (i.e. a lock system) (column 1 lines 54 to column 2 line 16; see Figures 1 to 4), comprising:
a feature controller 31 is coupled to VR controller 30 to receive command signals generated by VR controller 30 when various spoken commands are recognized within the accelerometer "microphone" signals. Controller 31 may be coupled to various automotive systems or features including a door actuator 32, electronic door lock 33 (i.e. a lock), an accessory lighting system 34, a vehicle horn 35, and a wireless communication (e.g., cellular telephone) system 36. The many possible recognized command functions that can be initiated by a spoken command from user 22 that is picked up by accelerometer 27 and recognized by VR controller 30 include vehicle security features such as liftgate or sliding door opening (via actuator 32), door unlocking (via lock 33), activation of various light sources (via lighting system a lock movable between a locked position and an unlocked position; an actuator coupled to the lock to move the lock between the locked position and the unlocked position) (column 3 lines 20 to 38; see Figures 2 and 4); 
a door 25 includes a glass panel (i.e., window panel) 26 which carries an accelerometer 27 (i.e. a sound receiver).  Sound (such as speech uttered by user 22) is a mechanical wave that causes oscillation as it travels through the air and impinges on glass panel 26.  The oscillation is measured as a vibration by accelerometer 27, and the resulting electrical output from accelerometer 27 is then interpreted as “sound” (i.e. a sound receiver) (column 2 lines 56 to 63; see Figures 1 and 3), 
a vehicle 20 is accessible using a key fob 21 carried by a user 22. Based on exchange of unique identification data, fob 21 can successfully authenticate user 22 using wireless communication with a passive entry controller 23 via an antenna 24 (i.e. a first wireless communicator). Antenna 24 is located at a vehicle closure 25 (e.g., side door or rear liftgate) to locate user 22 and tailor the passive door operation according to the location (column 2 lines 49 58; see Figures 2 and 4);
a feature controller 31 is coupled to VR controller 30 to receive command signals generated by VR controller 30 when various spoken commands are recognized within the accelerometer "microphone" signals. Controller 31 may be coupled to various automotive systems or features including a door actuator 32, electronic door locks 33, an accessory lighting system 34, a vehicle horn 35, and a wireless communication (e.g., cellular telephone) system 36. a lock unit controller operatively coupled with the actuator, sound receiver, and first wireless communicator) (column 3 lines 20 to 38; see Figure 2); and
a fob (21) (i.e. a base station) spaced from the lock unit (column 2 lines 49 to 54; see Figure 2), the fob (21) (i.e. the base station) comprising: 
wherein a vehicle 20 is accessible using a key fob 21 carried by a user 22. Based on exchange of unique identification data, fob 21 can successfully authenticate user 22 using wireless communication (i.e. a second wireless communicator) with a passive entry controller 23 via an antenna 24 (i.e. the first wireless communicator) (column 2 lines 49 to 54; see Figure 2);
a processor (not shown) of the key fob (21) (i.e. a base station controller) operatively coupled with the second wireless communicator ((column 2 lines 49 to 54; see Figure 2).
However, Wheeler at al. did not explicitly disclose a sound transmitter.
In the same field of endeavor of an access remote control system, Bonge, Jr. teaches that the pulsed signal may be fed to an operational amplifier 3 to increase the working voltage supplied to the output speaker 4 (i.e. a sound transmitter). The preferred embodiment employs a narrow band piezo transducer for the speaker due to its high efficiency (column 4 lines 8 to 14; 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the ultrasonic speaker to transmit the ultrasonic signal output of various selected modulations of the coded sound signal to the sound receiver taught by Bonge, Jr. in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. because using the ultrasonic speaker to transmit the ultrasonic signal output of various selected modulations of the coded sound signal to the sound receiver would provide an additional way to generate sound wave signal to input control signal to control the actuator.

Referring to Claim 13, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 12, Bonge, Jr. discloses that door casing 80 houses all of the elements of the receiver and door assembly. In this embodiment, an output device of FIG. 7(a) is a normally open relay 124, FIG. 16B, which routes power to motor 96 (i.e. wherein, the lock unit controller activates power to one or more components of the lock unit when the sound receiver detects a predetermined sound transmitted from the sound transmitter on the base station) (column 7 lines 14 to 58; see Figures 5 and 16B).

Referring to Claim 14, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, Wheeler et al. disclose the output signal from accelerometer 27 (i.e. the sound receiver) is coupled through a signal conditioning block 28 to a voice recognition (VR) controller 30 (i.e. a controller). VR controller 30 also receives an unlock standby signal from the first wireless communicator).  the passive entry system enters an unlock standby mode whenever a fob responds with correct authentication data, and then waits for further action such as touching of a door handle or motion within a sensor field of view in order to initiate door unlocking or powered opening. Polling has been used in order to ensure a rapid unlocking of the door as soon as the user grasps the handle.  Uses the unlock standby signal to put VR controller 30 into a listening mode which monitors the accelerometer output signal for spoken commands (i.e. wherein the one or more components includes the first wireless communicator) (column 2 line 64 to column 3 line 19; see Figures 1 to 4).

Referring to Claim 15, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, Wheeler et al. disclose  the controller 31 may be coupled to various automotive systems or features including a door actuator 32 (i.e. the actuator), electronic door lock 33 (i.e. a lock), an accessory lighting system 34, a vehicle horn 35, and a wireless communication (e.g., cellular telephone) system 36 (i.e. wherein the one or more components includes the actuator) (column 3 lines 20 to 38; see Figures 2 and 4).

Referring to Claim 16, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, Wheeler et al. disclose wherein the first and second wireless communicators communicate with each other via at least one of a radio frequency (RF), Bluetooth, and Wi-Fi wireless communication protocol) (column 2 lines 36 to 39; see Figures 1 and 2).

 Referring to Claim 18, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, Bonge, Jr. discloses wherein the predetermined sound is at least one of a subsonic sound and an ultrasonic sound (column 2 lines 32 to 44; column 4 lines 7 to 10; see Figures 7A and 9A).

Referring to claims 19-21, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 18, the claims 19-21 same in that the claims 9-11 already addressed above therefore claims 19-21 are also rejected for the same reasons given with respect to claims 9-11.

Referring to Claims 22-23, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, Bonge, Jr. discloses variable modulation mode selected by user such as switches (i.e. a keypad) (i.e. user input system) which connect to the modulator and amplifier (i.e. wherein the base station further comprises a user input system operatively connected to the base station controller) (column 4 lines 8 to 25; see Figure 7A).
  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) in view of Bonge, Jr. (US# 5,872,516) as applied to claim 13 and further in view of Hall et al. (US# 9,372,111 B2).

Referring to claim 17, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, however, Wheeler at al. in view of Bonge, Jr. did not explicitly disclose wherein the sound receiver includes a piezoelectric MEMS microphone.

At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the piezoelectric microelectromechanical (MEMS) microphone taught by Hall et al. in automotive powered door activation using the input sound of the user to control of the actuator for door unlocking of Wheeler et al. in view of Bonge, Jr. because using the piezoelectric microelectromechanical (MEMS) microphone would provide an alternative input sensor device to input control signal to control the actuator.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US# 10,102,702 B1) in view of Bonge, Jr. (US# 5,872,516) as applied to claim 13 and further in view of Kolar (US# 8,947,203 B2).

Referring to claims 24-25, Wheeler et al. in view of Bonge, Jr. disclose the lock system of claim 13, the claims 24-25 same in that the claims 6-7 already addressed above therefore claims 24-25 are also rejected for the same obvious reasons given with respect to claims 6-7.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684